McAdam, J.
The words charged, though opprobrious, do not necessarily impute want of chastity, and are not necessarily actionable^?’ se. Phillips v. Baldwin, 8 Wkly. Dig. 194; Schurick v. Kollman, 50 Ind. 336 ; K-—- v. H-—-, 20 Wis. 239, and see Anonymous, 60 N. Y. 262; McMahon v. Hallock, 15 N. Y. St. Repr. 828. Where words are not actionable per se, and do not, on their face,, convey a slanderous imputation, there must be a preparatory statement of some extrinsic matter, a colloquium connecting it with the words spoken, and an innuendo showing the injurious sense in which they were uttered. 5 Wait’s Act. & Def. 744. It is the office of an innuendo to define the defamatory meaning which the plaintiff sets on the words, to show how they came to have that defamatory meaning, and also to show how they relate to the plaintiff whenever that is not clear on the face of them. Odgers on Slander, 100, 101.
If the defendant intended, by the use of the words in question, to impute want of chastity in the plaintiff, and the persons who heard the language understood it in that sense, the fact should have been alleged so as to exempt the complaint from uncertainty on demurrer. Vide supra; Moak’s Van Santvoord’s Pl. 428; Rundell v. Butler, 7 Barb. 260; Kennedy v. Gifford, 19 Wend. 296; Wallace v. Bennett, 1 Abb. N. C. 478. If the sense in which the words were used was disputed or in doubt, the intention conveyed and intended to be conveyed would have gone to the jury for determination. Hayes v. Ball, 72 N. Y. 418; Clapp v. Devlin, 35 N. Y. Super. Ct. 170; Schoonoven v. Beach, 23 Wkly. Dig. 348; Upton v. Upton, 51 Hun, 184; Vaus v. Middlebrook, 3 N. Y. St. Repr. 277, and kindred cases.
The difficulty with the pleading here is that, standing alone, unaided by innuendo making the intention certain, the words charged must receive their ordinary import and meaning, and, so considered, they are not actionable per se, and there is nothing to send to a jury for determination.
For these reasons it was error to overrule the demurrer. It follows that the interlocutory judgment must be reversed and *14the demurrer sustained, with liberty, however, to the plaintiff to amend her complaint, on payment within twenty days of the cost's of the demurrer and of this appeal.
Freedman, J., concurs.
Interlocutory judgment reversed and demurrer sustained, with leave to plaintiff to amend on payment of costs of demurrer and of appeal.